Judgment, Supreme Court, New York County (Richard D. Carruthers, J., at suppression hearing; John Cataldo, J., at jury trial and sentence), rendered January 4, 2007, convicting defendant of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of JVa to 9 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. Defendant’s arguments that the arresting officer should have issued a summons rather than arresting defendant and conducting a search incident to that arrest are unpreserved (see People v Tutt, 38 NY2d 1011 [1976]), and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits. Having observed defendant drive a vehicle with a suspended license (see Vehicle and Traffic Law § 509 [1]; § 511 [1] [a]), the officer had probable cause to arrest him, and we conclude that issuance of a summons would not have been a practicable alternative to arrest (see People v Troiano, 35 NY2d 476, 478 [1974]; People v Peterson, 245 AD2d 815, 817 [1997]).
Defendant’s contention that the police improperly searched a closed bag contained in defendant’s pants at the time of his arrest is also unpreserved (see People v Colon, 46 AD3d 260, 263 [2007]), and we likewise decline to review it in the interest of justice. As an alternative holding, we also reject defendant’s claim on the merits since the bag was in his grabbable area and the circumstances justified inspection of the bag’s contents (see People v Smith, 59 NY2d 454 [1983]; People v Wylie, 244 AD2d 247 [1997], lv denied 91 NY2d 946 [1998]). Concur—Gonzalez, P.J., Andrias, Catterson, Acosta and Abdus-Salaam, JJ.